Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2006                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132085                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  ALLAN D. SELVY,
            Plaintiff-Appellant,
                                                                    SC: 132085
  v                                                                 CoA: 269648
                                                                    Wayne CC: 04-434440-CZ
  DETROIT CITY COUNCIL,
             Defendant-Appellee.
  __________________________________


         On order of the Court, the request by plaintiff-appellant for waiver of the entry fee
  is considered, and it is DENIED, there being no sufficient showing of inability to pay the
  fees. Appellant may, within 21 days after the date of this order, pay the $375 entry fee
  and the Clerk will thereupon proceed with the docketing of the application If the fee is
  not paid, the Clerk may close the file administratively without further order of the Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2006                     _________________________________________
                                                                               Clerk